DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements entered 23 December 2019 ad 6 August 2020 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Objections
4.	Claims 14 and 17 are objected to because of the following informalities:  Claims 14 and 17 each recite the “system of claim 1” when claim 1 is a method.  For examination purposes, Examiner will assume Applicant intended to recite “system of claim 11” since such would be consistent with the rest of the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loxam (US-2014/0225924).
	Regarding claim 1:  Loxam discloses a method comprising: capturing, via a camera of a mobile computing device, a video feed (fig 1(120), fig 3A(100,305), [0019], and [0051] of Loxam); extracting, via a processor of the mobile computing device, an image from the video feed (fig 1(125,135), fig 3A(306,320), figs 5-6, [0053], and [0070]-[0071] of Loxam – image extracted to determine real-world trigger items); determining, via the processor, that the image corresponds to a stored image in a plurality of stored images stored in an image database, resulting in a determination (fig 3A(342), fig 3B, fig 4(405,410), [0022]-[0024], and [0066] of Loxam); retrieving, via the processor and based on the determination, interactive content associated with the stored image (fig 3A(350,360), fig 4(415,420), [0044], [0046], and [0067] of Loxam); and displaying, via a display of the mobile computing device, the interactive content as an augmented reality overlay (fig 1(105), [0016], [0035], and [0052] of Loxam).
	Regarding claim 2:  Loxam discloses the method of claim 1 (as rejected above), wherein the image database is located within the mobile computing device ([0035] of Loxam – database can be stored in the local cache in the mobile computing device).
	Regarding claim 3:  Loxam discloses the method of claim 1 (as rejected above), wherein the image database is located remotely from the mobile computing device ([0035] of Loxam – ‘a database communicatively connected to the mobile computing device over a network’); and the method further comprises: transmitting the image across a network from the mobile computing device to a remote computing system comprising the image database ([0033] of Loxam); and receiving, from the remote computing system, a confirmation that the image is stored in the image database ([0036] and [0040] of Loxam – if stored in the remote database, augmented reality content is sent for overlay, which can include items such as a simple highlighting; so at least the reception of the augmented reality content would act as a confirmation that the image is stored in the image database).
	Regarding claim 4:  Loxam discloses the method of claim 1 (as rejected above), further comprising: identifying, via an onboard compass of the mobile computing device, a current heading of the mobile computing device ([0028] of Loxam); identifying, via the processor, a scale of the image relative to the stored image ([0036] of Loxam); and modifying, via the processor, the interactive content displayed on the display based on the current heading and the scale ([0031] and [0040] of Loxam).
	Regarding claim 5:  Loxam discloses the method of claim 4 (as rejected above), wherein the interactive content is modified by at least one of changing a size of the interactive content displayed based on the scale or changing an angle of the interactive content displayed based on the current heading ([0028] and [0036] of Loxam).
	Regarding claim 6:  Loxam discloses the method of claim 1 (as rejected above), wherein the interactive content comprises a map and directions to a subsequent destination ([0024]-[0025] of Loxam – geographical and directional information); and wherein the method further comprises: detecting movement of the mobile computing device, the movement comprising at least one of a change of location or a change of direction ([0028] and [0040] of Loxam); and modifying at least one of the map or the directions based on the at least one of the change of location or the change of direction ([0028] and [0031] of Loxam – map and direction data for recognized trigger items modified according to location and direction changes detected by the compass and other tracking components).
	Regarding claim 9:  Loxam discloses the method of claim 1 (as rejected above), wherein the interactive content is stored within a database of the mobile computing device (fig 3A(360), [0036], and [0047] of Loxam – can be stored in the local cache).
	Regarding claim 10:  Loxam discloses the method of claim 1 (as rejected above), wherein the mobile computing device comprises at least one of a smartphone, smart glasses, or smart contact lenses (fig 2(210a,210b) and [0019] of Loxam).
	Regarding claim 11:  Loxam discloses a system (fig 1 and [0019] of Loxam) comprising: a processor (fig 1(125,135) and [0053] of Loxam); a camera (fig 1(120) and [0051] of Loxam); a display (fig 1(105) and [0052] of Loxam); and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations (fig 1(130) and [0053] of Loxam) comprising: capturing, via the camera, a video feed (fig 3A(100,305), [0019], and [0051] of Loxam); extracting an image from the video feed (fig 3A(306,320), figs 5-6, and [0070]-[0071] of Loxam – image extracted to determine real-world trigger items); determining that the image corresponds to a stored image in a plurality of stored images stored in an image database, resulting in a determination (fig 3A(342), fig 3B, fig 4(405,410), [0022]-[0024], and [0066] of Loxam); retrieving, based on the determination, interactive content associated with the stored image (fig 3A(350,360), fig 4 (415,420), [0044], [0046], and [0067] of Loxam); and displaying, via the display, the interactive content as an augmented reality overlay (fig 1(105), [0016], and [0035] of Loxam).
Regarding claim 12:  Loxam discloses the system of claim 11 (as rejected above), wherein the image database is located within the mobile computing device ([0035] of Loxam – database can be stored in the local cache in the mobile computing device).
	Regarding claim 13:  Loxam discloses the system of claim 11 (as rejected above), wherein the image database is located remotely from the system ([0035] of Loxam – ‘a database communicatively connected to the mobile computing device over a network’); and wherein the non-transitory computer-readable storage medium has additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: transmitting the image across a network to a remote computing system comprising the image database ([0033] of Loxam); and receiving, from the remote computing system, a confirmation that the image is stored in the image database ([0036] and [0040] of Loxam – if stored in the remote database, augmented reality content is sent for overlay, which can include items such as a simple highlighting; so at least the reception of the augmented reality content would act as a confirmation that the image is stored in the image database).
	Regarding claim 14:  Loxam discloses the system of claim 11 (as rejected above), further comprising: an onboard compass ([0024] and [0031] of Loxam – ‘direction information may be provided by a built-in compass’); and wherein the non-transitory computer-readable storage medium has additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: identifying, via the onboard compass, a current heading of the mobile computing device ([0028] of Loxam); identifying a scale of the image relative to the stored image ([0036] of Loxam); and modifying the interactive content displayed on the display based on the current heading and the scale ([0031] and [0040] of Loxam).
Regarding claim 15:  Loxam discloses the system of claim 14 (as rejected above), wherein the interactive content is modified by at least one of changing a size of the interactive content displayed based on the scale or changing an angle of the interactive content displayed based on the current heading ([0028] and [0036] of Loxam).
	Regarding claim 16:  Loxam discloses the system of claim 11 (as rejected above), wherein the interactive content comprises a map and directions to a subsequent destination ([0024]-[0025] of Loxam – geographical and directional information); and wherein the non-transitory computer-readable storage medium has additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising: detecting movement of the system, the movement comprising at least one of a change of location or a change of direction ([0028] and [0040] of Loxam); and modifying at least one of the map or the directions based on the at least one of the change of location or the change of direction ([0028] and [0031] of Loxam – map and direction data for recognized trigger items modified according to location and direction changes detected by the compass and other tracking components).
	Regarding claim 19:  Loxam discloses the system of claim 11 (as rejected above), wherein the interactive content is stored within the non-transitory computer-readable storage medium (fig 3A(360), [0036], and [0047] of Loxam – can be stored in the local cache).
	Regarding claim 20:  Loxam discloses a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations (fig 1(130) and [0053] of Loxam) comprising: receiving, from a camera, a video feed (fig 1(120), fig 3A(100,305), [0019], and [0051] of Loxam); extracting an image from the video feed (fig 3A(306,320), figs 5-6, and [0070]-[0071] of Loxam – image extracted to determine real-world trigger items); determining that the image corresponds to a stored image in a plurality of stored images stored in an image database, resulting in a determination (fig 3A(342), fig 3B, fig 4(405,410), [0022]-[0024], and [0066] of Loxam); retrieving, based on the determination, interactive content associated with the stored image (fig 3A(350,360), fig 4(415,420), [0044], [0046], and [0067] of Loxam); and displaying, via a display, the interactive content as an augmented reality overlay (fig 1(105), [0016], and [0035] of Loxam).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loxam (US-2014/0225924) in view of Stahl (US-2020/0066046).
Regarding claim 7:  Loxam discloses the method of claim 1 (as rejected above).  Loxam does not disclose tracking, via the processor, interactions with the interactive content by a user of the mobile computing device; and transmitting, from the mobile computing device to a server, the interactions, wherein: the server aggregates the interactions with interactions of other users, resulting in aggregated user interactions; and modifies the interactive content on the mobile computing device based on the aggregated user interactions.
	Stahl discloses tracking, via the processor, interactions with the interactive content by a user of the mobile computing device (figs 10-12 and [0029]-[0030] of Stahl); and transmitting, from the mobile computing device to a server, the interactions (fig 16 and [0110]-[0112] of Stahl), wherein: the server aggregates the interactions with interactions of other users, resulting in aggregated user interactions (fig 17 and [0117]-[0119] of Stahl); and modifies the interactive content on the mobile computing device based on the aggregated user interactions ([0119] and [0124]-[0125] of Stahl – new users, connection, and so on modifies the interactive content, which is based on the social graph).
	Loxam and Stahl are analogous art because they are from the same field of endeavor, namely augmented reality systems generating content based on mobile device user behavior.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to track, via the processor, interactions with the interactive content by a user of the mobile computing device; and transmit, from the mobile computing device to a server, the interactions, wherein: the server aggregates the interactions with interactions of other users, resulting in aggregated user interactions; and modifies the interactive content on the mobile computing device based on the aggregated user interactions, as taught by Stahl.  The motivation for doing so would have been to provide better possibilities for collaboration between multiple 
	Regarding claim 8:  Loxam in view of Stahl discloses the method of claim 7 (as rejected above), wherein the interactive content is stored within the server (fig 4(415,420) and [0067] of Loxam); and wherein the retrieving of the interactive content by the processor further comprises: transmitting, from the processor to the server across a network, a request for the interactive content; and receiving, in response to the request, at the processor from the server across the network, the interactive content ([0066]-[0067] of Loxam – trigger item transmitted to trigger database, which causes the augmented reality database to transmit content, which is received by the user’s mobile device).
	Regarding claim 17:  Loxam discloses the system of claim 11 (as rejected above), wherein the non-transitory computer-readable storage medium has additional instructions stored which, when executed by the processor, cause the processor to perform operations (fig 1(130) and [0053] of Loxam).  Loxam does not disclose tracking interactions with the interactive content by a user of the mobile computing device; and transmitting, to a server, the interactions, wherein: the server aggregates the interactions with interactions of other users, resulting in aggregated user interactions; and modifies the interactive content on the mobile computing device based on the aggregated user interactions.
	Stahl discloses tracking interactions with the interactive content by a user of the mobile computing device (figs 10-12 and [0029]-[0030] of Stahl); and transmitting, to a server, the interactions (fig 16 and [0110]-[0112] of Stahl), wherein: the server aggregates the interactions (fig 17 and [0117]-[0119] of Stahl); and modifies the interactive content on the mobile computing device based on the aggregated user interactions ([0119] and [0124]-[0125] of Stahl – new users, connection, and so on modifies the interactive content, which is based on the social graph).
	Loxam and Stahl are analogous art because they are from the same field of endeavor, namely augmented reality systems generating content based on mobile device user behavior.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to track interactions with the interactive content by a user of the mobile computing device; and transmit, to a server, the interactions, wherein: the server aggregates the interactions with interactions of other users, resulting in aggregated user interactions; and modifies the interactive content on the mobile computing device based on the aggregated user interactions, as taught by Stahl.  The motivation for doing so would have been to provide better possibilities for collaboration between multiple mobile device users, and provide more relevant augmented reality content for each user based on the corresponding interactions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Loxam according to the relied-upon teachings of Stahl to obtain the invention as specified in claim 17.
	Regarding claim 18:  Loxam in view of Stahl discloses the system of claim 17 (as rejected above), wherein the interactive content is stored within the server (fig 4(415,420) and [0067] of Loxam); and wherein the retrieving of the interactive content further comprises: transmitting, to the server across a network, a request for the interactive content; and receiving, in response to the request, from the server across the network, the interactive content ([0066]-[0067] of Loxam – trigger item transmitted to trigger database, which causes the augmented reality database to transmit content, which is received by the user’s mobile device).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Terrano, US-10,699,488 B1, Published 30 June 2020, Application filed 7 September 2018.
b.	Simari et al., US-2019/0371067 A1, Published 5 December 2019, Application filed 9 August 2018, Provisional Application filed 4 June 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616